DENY; and Opinion Filed May 2, 2017.




                                            S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-17-00444-CV

                           IN RE TERRENCE MARK GORE, Relator

                  Original Proceeding from the 302nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF12-12707-U

                               MEMORANDUM OPINION
                         Before Justices Fillmore, Whitehill, and Boatright
                                    Opinion by Justice Fillmore
        Before the Court is relator’s April 28, 2017 petition for writ of mandamus in which he

complains of the trial court’s order granting real party in interest’s motion to expunge lis

pendens. To be entitled to mandamus relief, a relator must show both that the trial court has

clearly abused its discretion and that relator has no adequate appellate remedy. In re Prudential

Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the record before us,

we conclude relator has not shown he is entitled to the relief requested. Accordingly, we deny

relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a) (the court must deny the

petition if the court determines relator is not entitled to the relief sought).




                                                       /Robert M. Fillmore/
                                                       ROBERT M. FILLMORE
                                                       JUSTICE
170444F.P05